DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-13 and 21-26 are pending in this application.
Cancellation of claims 14-18 is acknowledged; claims 19 and 20 already stand canceled.
Addition of new claims 23-26 is acknowledged.
Claims 2, 5, 6, 8, and 10-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Claims 1, 3, 4, 7, 9, and 21-26 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 3, 4, 7, 9, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Easterling in view of Twidwell and Wise is modified as follows, as necessitated by Applicant’s amendment filed 27 July 2022:
Claims 1, 3, 4, 7, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Easterling (US 2005/0176782) in view of Twidwell et al. (“Twidwell”, US 2013/0209545) and Wise (US 2015/0150863).
Regarding claims 1, 4, 7, 9, 21, and 22, Easterling teaches a medicament and associated treatment involving the use of such medicament for the treatment of vulvodynia (e.g., abstract).  The preferred embodiment of the medicament is gel suspension, which has demonstrated relief from the symptoms of vulvodynia in as little as ten days of treatment (e.g., paragraph [0014]).  The primary active of the gel suspension is any calcium channel blocking agent, but preferably nifedipine (e.g., paragraph [0015]).  The medicament also comprises a host medium configured for topical application.  Easterling exemplifies the preferred nifedipine-based 2% (or 4%) topical gel formulation, comprising nifedipine and pharmaceutical excipients and water (e.g., paragraph [0017]).  
While Easterling teaches the specific embodiments are not meant to be construed in a limited sense, and various modifications and alternatives of the disclosed embodiment will become apparent to persons skilled in the art (e.g., paragraph [0023]), Easterling does not specifically teach an amount of nifedipine of 0.05-0.1%, as recited in independent claim 1 as amended.  Additionally, while Easterling also teaches the specific embodiments are not meant to be construed in a limited sense, and various modifications and alternatives of the disclosed embodiment will become apparent to persons skilled in the art (e.g., paragraph [0023]), Easterling does not specifically teach the presence of a pharmaceutical carrier such as one recited in instant claim 1 as amended or claims 21 and 22.  
Wise is in the field of compositions comprising calcium channel blockers such as nifedipine for the treatment of urinary conditions and conditions including vulvar pain, such as perineal pain and vaginismus (e.g., abstract; paragraph [0047]) and teaches suitable amounts of the calcium channel blocker in the pharmaceutical composition are from 0.5 to 5%, such as 0.5 to 1.5% or 1% by weight (e.g., paragraph [0251]), and also teaches an effective amount of nifedipine of 0.2-2% (e.g., see Examples).  
Twidwell is in the field of pharmaceutical dosage forms including nifedipine (e.g., claim 2) and teaches many suitable liquid or gel-based carriers are well-known in the art, and include water, as well as (isotonic) saline solutions (such as PBS), alcohols, dextrose, glycol, DMSO, and the like, or combinations thereof (e.g., paragraph [0074]).  Twidwell also teaches gelling and thickening agents may be added, such as dimethicones (e.g., paragraphs [0077]-[0078]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nifedipine in the composition of Easterling in amount such as 0.1% by weight, and to include a carrier such as saline/PBS, alcohols, dextrose, glycol, DMSO, and/or dimethicones in the composition of Easterling; thus arriving at the claimed invention.  
Regarding amounts, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, Wise teaches amounts 0.2-5% nifedipine are already known to be suitable in compositions having the same or similar purpose, as taught by Wise, and Easterling already teaches apparent modifications and/or alternatives may be included.  Therefore, since Wise teaches amounts of nifedipine which are very close to those instantly claimed (0.2% vs. 0.1%), for same or similar purpose (e.g., compare Wise at abstract, paragraph [0047] with as-filed specification, paragraph [0135] and Examples), the amounts are sufficiently close that prima facie one skilled in the art would have expected them to have the same properties and/or results, absent a clear teaching otherwise.  Therefore, the skilled artisan would reasonably expect an amount such as that instantly claimed would be suitable in the composition of Easterling, particularly since Easterling already teaches apparent modifications and/or alternatives may be included.  Additionally, one skilled in the art would be motivated to include the carriers noted above, with a reasonable expectation of success, because said components are already well-known in the art for dosage forms including nifedipine, as taught by Twidwell, and Easterling teaches apparent modifications and/or alternatives may be included.
Regarding the limitations, “for the treatment or prophylaxis of urogenital atrophy syndrome” (claim 1) and “for the treatment of urogenital atrophy syndrome, optionally associated with menopause or estrogen deprivation syndrome” (claim 3), it is noted that said limitations recite intended uses of the of the compositions, and do not provide any structural limitations to the claims apart from what is already claimed (which is already covered by the disclosure of Easterling).  Even so, since Easterling discloses treatment of vulvodynia, which includes atrophic vaginitis (e.g., paragraph [0007]), and that such treatment provides benefits including antivaso-constrictor activity, serotonin release, serotonin/histamine receptor blockade, and tissue remodeling of diseased tissue (e.g., paragraph [0022]), the disclosure of Easterling would be capable of said intended uses.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 27 July 2022: 
Claims 1, 3, 4, 7, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Easterling in view of Twidwell and Wise as applied to claims 1, 3, 4, 7, 9, 21, and 22 above, and further in view of Stock et al. (“Stock”, US 2005/0277694).
The inventions of Easterling, Twidwell, and Wise are delineated above (see paragraph 8, above).
Specifically regarding claims 23-26 (and more generally regarding the remaining claims), while Easterling teaches the specific embodiments are not meant to be construed in a limited sense, and various modifications and alternatives of the disclosed embodiment will become apparent to persons skilled in the art (e.g., paragraph [0023]), Easterling does not specifically teach additional actives such as anti-skin atrophy agent, antipruritic agent, hormone, or vitamin C (claims 23-26, respectively).
Stock is in the field of compositions for the promotion of healthy epithelium (which includes urogenital tissue) and the treatment of epithelial-related conditions (e.g., abstract) and generally teaches additional actives which are beneficial in such compositions include anti-skin atrophy agent, antipruritic agent, hormone, and vitamin or anti-oxidant such as vitamin C (e.g., paragraphs [0106], [0125]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include additional active(s) such as anti-skin atrophy agent, antipruritic agent, hormone, or vitamin C in the composition of the combined prior art; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because said actives are already known to be beneficial in compositions for treating epithelial-related conditions, as taught by Stock, and provide additional benefits based on the active(s) applied (e.g., treatment of pruritis or pruritic conditions or side effects).  One would skilled in the art would also have a reasonable expectation of success from addition(s) because Easterling already teaches various modifications and alternatives may be applied.


Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.  
Applicant argues the feature of “at least one vasodilator in an amount of 0.05-0.1 wt%” is not disclosed or rendered obvious by the teachings of Easterling, Twidwell and/or Wise.  This argument is not persuasive because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, amounts 0.2-5% nifedipine are already known to be suitable in compositions having the same or similar purpose, as taught by Wise, and Easterling already teaches apparent modifications and/or alternatives may be included.  Therefore, since Wise teaches amounts of nifedipine very close to those instantly claimed (0.2% vs. 0.1%), for same or similar purpose (e.g., compare Wise at abstract, paragraph [0047] with as-filed specification, paragraph [0135] and Examples), the amounts are sufficiently close that prima facie one skilled in the art would have expected them to have the same properties and/or results, absent a clear teaching otherwise.  Therefore, the skilled artisan would reasonably expect an amount such as that instantly claimed would be suitable in the composition of Easterling, particularly since Easterling already teaches apparent modifications and/or alternatives may be included.  
In response to Applicant’s argument that new claims recite additional features not disclosed in Easterling, Twidwell or Wise, it is noted newly added 23-26 are rejected further in view of Stock, which renders these claims obvious for reasons stated above (see paragraph 9, above).
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.F/Examiner, Art Unit 1611                                                                                                                                                                                                        
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611